Citation Nr: 0531293	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-00 249A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for a psychiatric disability, to include paranoid 
schizophrenia.

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for arthritis of the low back.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include chronic reflux disease and Barrett's 
esophagus.

5.  Entitlement to service connection for arthritis of both 
knees.

6.  Entitlement to a compensable disability rating for 
residuals of a fracture of the oblique ununited right 
transverse process, L-1.

7.  Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to May 1967.  

Review of the veteran's claims file shows that the veteran 
filed a claim for entitlement to service connection for 
impotence secondary to PTSD in January 2004.  He filed a 
claim for entitlement to service connection for a personality 
disorder in February 2005.  Neither of these claims has been 
addressed by the RO.  Both are referred to the RO for 
appropriate action.

The veteran presented sworn testimony before the undersigned 
Veterans Law Judge during a May 2005 hearing on appeal.  At 
the time of the hearing, the veteran submitted additional 
documentary evidence for the record, along with a waiver of 
RO review of this new evidence.  The veteran submitted 
further documentary evidence in June 2005 and again his 
representative presented additional written argument on his 
behalf along with a November 2005 waiver of RO review of the 
newly received evidence.  Thus, the Board may proceed with 
review of his appeal without further delay.  


FINDINGS OF FACT

1.  In an October 1995 decision, the RO denied service 
connection for a psychiatric disability, to include paranoid 
schizophrenia.  The veteran did not appeal this decision.

2.  Newly-submitted evidence does not bear substantially upon 
the issue and is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia.

3.  In a June 1986 decision, the RO denied service connection 
for arthritis of the low back.  The veteran did not perfect 
an appeal of this decision.

4.  Newly-received evidence consisting of two medical 
opinions bears directly on the question of entitlement to 
service connection for arthritis of the low back.

5.  The veteran's currently-shown low back arthritis was not 
caused by any incident during service, was not present during 
service or for many years thereafter, and the weight of the 
medical evidence shows that this disability is not otherwise 
related to service.

6.  The veteran does not have PTSD and his reported stressors 
are unverified.  

7.  A gastrointestinal disorder, to include chronic reflux 
disease, was not manifested during service, and is not 
otherwise connected to service; peptic ulcers were not 
manifested during service or within one year of service, and 
are not otherwise shown to be of service origin.

8.  The veteran's currently-shown bilateral knee arthritis 
was not caused by any incident during service, was not 
present during service or for many years thereafter, and the 
weight of the medical evidence shows that this disability is 
not otherwise related to service.

9.  Neither the older nor the newer rating criteria 
pertaining to the spine are more favorable to the evaluation 
of the veteran's service-connected residuals of a fracture of 
the oblique ununited right transverse process, L-1.

10.  No impairment is shown to result from the veteran's 
fracture residuals; upon the most recent VA examination, the 
examiner was unable to identify any indication of current 
pathology related to fracture residuals and there is no loss 
of vertebral body height.  

11.  The veteran last worked on a part-time basis in the food 
service industry in 2001.  He has a high school education 
with some college courses, worked for the city government for 
some years, and has been considered unemployable by the VA 
due to a combination of physical and mental disabilities 
since 2002.

12.  Service connection is currently in effect for residuals 
of a fracture of the oblique ununited right transverse 
process, L-1, rated as 0 percent disabling.  Nonservice 
connected disabilities include arthritis of both knees, 
arthritis of the sacroiliac joint, a disability of the elbow, 
gastroesophageal reflux disease with Barrett 's esophagus, 
bilateral tinea pedis, paranoid schizophrenia, dementia, and 
an antisocial personality disorder.  His combined service-
connected disability rating is 0 percent.  

13.  The veteran is not unemployable due to his service-
connected disability.





CONCLUSIONS OF LAW

1.  The October 1995 RO decision denying service connection 
for a psychiatric disability, to include paranoid 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence to reopen the claim of service 
connection for a psychiatric disability, to include paranoid 
schizophrenia, has not been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  The June 1986 RO decision denying service connection for 
low back arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

4.  New and material evidence to reopen the claim of service 
connection for low back arthritis has been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

5.  Service connection is not warranted for low back 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002) ; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).

7.  Service connection is not warranted for a 
gastrointestinal disorder, to include chronic reflux disease 
and Barrett's esophagus.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002) ; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

8.  Service connection is not warranted for arthritis of 
either knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002) ; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

9.  A compensable disability rating is not warranted for 
residuals of a fracture of the oblique ununited right 
transverse process, L-1.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2004).

10.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran has been informed of the evidence 
necessary to substantiate all of his claims, of his and the 
VA's respective responsibility to identify and obtain such 
evidence, and he has been requested to submit any evidence 
supporting his claims to the VA in letters dated in December 
2003, April 2004, and May 2004.  He was informed of the laws 
and regulations governing his claims as well as the substance 
of the regulations implementing the VCAA and the reasons that 
his claims were denied in Statements of the Case and 
Supplemental Statements of the Case provided in November 
2000, September 2001, April 2004, July 2004, August 2004, 
December 2004, and May 2005.  The notices contained in these 
sources are cumulative and when read together, are adequate 
to inform the veteran of what is necessary to substantiate 
his claims.  Mayfield, supra.  Such notice was provided prior 
to the most recent RO adjudications of his claims, as 
embodied in the most recent Supplemental Statements of the 
Case pertaining to each issue on appeal.  Lastly, in this 
regard, we note that neither the veteran nor his 
representative have asserted a lack of notice or lack of 
understanding of what is necessary to prove his claims.

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that private medical records have been 
obtained in support of his claims, and that he has been 
provided with a VA medical examination pertaining to the 
disability at issue.  The veteran himself and his 
representative have submitted additional argument, but 
neither the representative nor the veteran have identified 
any additional evidence to be obtained prior to a decision on 
the veteran's claims.  

With regard to the VA's duty to obtain evidence to 
substantiate his claims, we observe that the veteran has been 
a recipient of Supplemental Security Insurance income from 
the Social Security Administration (SSA) for some years now.  
Of record is a copy of a SSA record finding the veteran to 
have been disabled as of August 1992 due to schizophrenia and 
unspecified physical disability resulting in his inability to 
lift more than 20 pounds maximum and 10 pounds regularly.  
The RO requested copies of all medical records in the 
possession of SSA in May 2002.  The SSA responded to the 
effect that the VA's request would be forwarded to the 
appropriate "module" which would handle the request.  No 
further information from the SSA was received.  Since these 
records pertain to a period decades after his discharge from 
service, they are of limited probative value in establishing 
his entitlement to service connection or reflective of his 
current state of service connected disability.  In light of 
the completeness of the current record of the material issues 
in this case, the veteran is not prejudiced by our decision 
to proceed with his appeal without an additional attempt to 
secure these records, should they exist.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Whether new and material evidence has been presented to 
reopen previously denied claims for entitlement to service 
connection for a psychiatric disability, to include paranoid 
schizophrenia and arthritis of the low back.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis or a psychosis 
becomes manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where a final decision exists on a given claim, that claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered by the 
Board.  38 U.S.C.A. §§ 7104(b), 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The exception is that if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

The provisions of 38 C.F.R. § 3.156(a) (2001), define "new 
and material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  In addition new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  Hodge at 1363.  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Secretary of VA amended 38 C.F.R. § 3.156(a) on August 
29, 2001, redefining what constitutes new and material 
evidence in order to reopen a final decision.  See 38 C.F.R. 
§ 3.156(a) (2004).  These changes are prospective, however, 
and only apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case.



Analysis-psychiatric disability to include paranoid 
schizophrenia

In an October 1995 decision, which was rendered after 
additional service medical records were received, the RO 
determined that service connection was not warranted for a 
psychiatric disorder as such a disorder was not incurred in 
or aggravated by military service or manifested to a 
compensable degree within any applicable presumptive period 
after discharge.  A prior, June 1995, decision held that the 
veteran had not submitted new and material evidence to 
support reopening a claim for service connection for a 
psychiatric disability, which had been denied upon many 
previous occasions.  The veteran did not appeal either of 
these decisions and they thus became final one year after he 
was notified of the decisions.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103. 

For any evidence submitted subsequent to the final October 
1995 decision to merit reopening the veteran's claim, it must 
be new, i.e., not previously submitted and considered by the 
VA; and material, meaning it must bear directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
38 C.F.R. § 3.156(a) (2001).  To bear directly and 
substantially upon the specific matter under consideration, 
such new evidence would have to demonstrate a nexus between 
the currently-shown psychiatric disability and service, 
either as directly incurred during service, as having been 
shown to a compensable degree within the presumptive period 
after service, or as linked in some other way to service.

At the time of the 1995 decisions, the evidence of record 
included service medical and personnel records showing that 
while in service, the veteran had a general pattern of poor 
discipline and uncooperativeness, which culminated in a 
suicide attempt by the ingestion of an excessive dose of 
Fiorinol.  Upon psychiatric evaluation, he was found to have 
no evidence of physical or mental illness, but rather had the 
characterological defect of an antisocial personality.  The 
staff psychiatrist who observed the veteran for approximately 
a week following his suicide attempt specifically ruled out 
any schizophrenic reaction as he exhibited no psychotic 
behavior at all during the week of observation.  He was noted 
to display an inability to profit from the experience of 
punishment, lack of loyalty, marked emotional immaturity, 
lack of sense of responsibility, impaired judgment, inability 
to control impulsive behavior, and overt hostility toward any 
military service.  He was subsequently given a General 
Discharge by reason of unsuitability as a result of poor 
conduct.  The General Discharge was upheld by the Department 
of Defense Discharge Review Program in December 1977.

Also of record in 1995 were VA and private medical records, 
including the report of an August 1975 VA examination in 
which the examiner noted the history of a personality 
disorder, but found the veteran to have been psychiatrically 
within normal limits at that time.  The initial diagnosis of 
schizophrenia was rendered in 1992 by the VA on an outpatient 
basis.  Testing showed overlying deficits involving 
cognition, memory, spatial tasks and language functioning.  
In a 1992 report of psychological testing, the psychologist 
noted that the etiology of the veteran's cognitive decline 
was unclear but likely included alcohol abuse, a serious car 
accident, hypertension, and the residuals of a significant 
teenage head injury.  Some overlay of depression related to 
the death of the veteran's father several years prior was 
noted as well. 

Since May 1999, when the veteran filed to reopen his 
previously denied claim, new evidence, which was not 
previously reviewed, has been added to the record.  This 
includes multiple statements in support of his claim from 
friends, relatives, wives and girlfriends.  Generally, these 
statements mirror those submitted by the veteran himself in 
asserting the belief of the writer that the veteran had a 
very difficult time in the military, that he experienced 
racial persecution, and that he has not been the same since 
his military experiences.  While the sincerity of all these 
statements is clear, these statements cannot serve as 
material evidence sufficient to reopen his claim for service 
connection.  Those affiants who have known the veteran over 
the years can attest to their observations of his behavior, 
but as non-medical experts are not competent in a legal sense 
to express an authoritative opinion regarding the nature and 
etiology of his psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  We observe that one of 
the statements submitted is from a gentleman who identifies 
himself as holding a Masters degree in Social Work; however, 
in his statement he also was careful to state that he only 
knows the veteran socially, and that he has not consulted 
professionally with him.  Furthermore, in his statement, he 
does not attempt to draw a medical nexus between the 
veteran's current symptoms and his service, he simply states 
that he understands how devastating the veteran's service 
experiences must have been to him and that he supports his 
attempt to seek just compensation.  Thus, after careful 
review, the Board concludes that none of these supportive 
statements provide a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability and thus they do not constitute new and material 
evidence to supporting reopening the veteran's previously 
denied claim.

Subsequent to 1995, new evidence reflecting private and VA 
medical treatment has been added to the record.  All of these 
records are dated subsequent to 1995 and reflect treatment 
provided contemporaneous to the dates on the records.  Except 
for the record discussed below, they do not contain medical 
nexus opinions and do not tend to show a relationship between 
service and any currently shown psychiatric disability.  As 
such, these newly received records reflecting medical 
treatment since 1995 do not constitute material evidence 
sufficient to support reopening the veteran's claim for 
service connection for a psychiatric disability.

A May 2005 statement from a licensed social worker and 
psychotherapist indicates that she has treated the veteran 
since 2004 for schizophrenia, PTSD, and major depressive 
disorder.  In the statement, she essentially repeats the 
veteran's history, as related by him.  She notes that 
schizophrenia typically initially first manifests between the 
late teens and the mid-30s, and she reiterates the veteran's 
own assertion that the military failed to recognize or 
appropriately treat the veteran's mental health issues during 
service.  Nothing contained in the statement could be 
interpreted as showing that the social worker had reviewed 
any of the contemporaneous medical records reflecting the 
veteran's condition and treatment during service.  Because 
this statement essentially reflects the author's carefully-
worded recitation of the veteran's complaints based solely 
upon the veteran's own statements, it cannot be considered to 
be material evidence sufficient to support reopening the 
previously-denied claim.  Where the facts show that the 
veteran received treatment from a medical care provider many 
years after service, and the conclusion reached is clearly 
based solely on the history provided by the veteran, or the 
hearsay recitation of a diagnoses or other medical history, 
the Board is not bound to accept the resulting medical 
conclusions and/or opinion.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value].

Lastly, the veteran has submitted his own written statements 
in support of his claim to reopen.  These statements are 
essentially duplicative of those considered previously by the 
RO.  In his May 2005 hearing testimony, he did not 
specifically address the finally denied status of this claim 
or his diagnosis of schizophrenia, rather he testified that 
he had undergone such traumatic experiences during service 
that they had permanently affected him.  To the extent that 
his hearing testimony is more pertinent to the discussion of 
his PTSD claim, it will be addressed in greater detail below.  
Otherwise, his testimony, like his written contentions, must 
be deemed redundant of that previously considered by the RO.  

In the absence of new and material evidence sufficient to 
support reopening the veteran's claim for entitlement to 
service connection for a psychiatric disability, to include 
paranoid schizophrenia, the veteran's finally denied claim 
for that benefit cannot be reopened and the Board's analysis 
must end here.  The appeal is denied.

Analysis-arthritis of the low back-new and material

In June 1986, the RO denied service connection for arthritis 
of the low back on the basis that his service medical records 
were negative for arthritis and that medical records dated in 
1984 reflected a diagnosis of post-traumatic low back 
arthritis subsequent to an automobile accident in 1984.  
Although he filed a notice of disagreement with the decision, 
he did not perfect an appeal to the Board by filing a 
substantive appeal after receiving a Statement of the Case.  
The decision thus became final one year after he was notified 
of it.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

When the final June 1986 decision was made, the evidence of 
record included service medical records that showed the 
veteran had been involved in an automobile accident while 
home on leave.  A February 1977 Board decision had granted 
service connection explicitly based on the benefit of doubt 
for a single residual of that accident:  a fracture of the 
transverse process of the first lumbar vertebra.  The reports 
of private medical treatment, including the report reflecting 
the 1984 automobile accident, showing post-traumatic 
arthritis in the low back, and reports of VA examinations 
were of record and considered by the RO, as well.  These 
reports included X-ray studies conducted in August 1975, 
August 1979, and January 1981 which were interpreted as 
showing a normal spine; no arthritis or degenerative joint 
disease was noted upon these studies.

For any evidence submitted subsequent to the final June 1986 
decision to merit reopening the veteran's claim, it must be 
new, i.e., not previously submitted and considered by the VA; 
and material, meaning it must bear directly and substantially 
upon the specific matter under consideration, must not be 
cumulative or redundant, and must by itself or in connection 
with evidence previously assembled be so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection.  38 C.F.R. § 3.156(a) 
(2001).  To bear directly and substantially upon the specific 
matter under consideration, such new evidence would have to 
demonstrate a nexus between the currently-shown low back 
arthritis and service, either as directly incurred during 
service, as having been shown to a compensable degree within 
the presumptive period after service, or as linked in some 
other way to service.

Since 1986, new evidence pertaining to the veteran's back has 
been added to the record.  Private and VA treatment reports 
reflect the veteran's complaints of back pain ever since the 
inservice automobile accident.  However, these reports 
reflect only medical treatment and do not contain any medical 
opinion providing a nexus to service; the veteran's 
complaints are recorded as history only.  Some pertinent 
findings from these records include a July 1992 VA X-ray 
study that was interpreted as showing satisfactory overall 
mineralization and no abnormalities.  A March 2000 VA X-ray 
study was interpreted as showing mild disc degenerative 
changes at all levels.  All subsequent X-ray studies confirm 
arthritis in the low back.  

The record does contain two medical opinions that are 
favorable to the veteran's claim.  The report of a VA 
examination conducted in March 2001 reflects that the VA 
examiner reviewed the veteran's service medical records, 
including the X-ray films that showed the old fracture of the 
right transverse process at L1.  He also listened to the 
veteran's own recitation of the inservice accident, including 
his assertion that he has suffered from pain in his back ever 
since that time.  Significantly, the veteran did not mention 
the 1984 automobile accident to the examiner.  Following the 
clinical examination, the examiner rendered the following 
opinion:  "[The veteran] suffers from chronic back pain 
which appears to date back to his motor vehicle accident 
which occurred while he was on leave from active duty and 
which has prevented him from maintaining employment since 
that time.  On exam today, there is little evidence of 
physical limitation due to back pain."

The second opinion is a handwritten note on a drug 
prescription form.  The signature on the form is followed by 
an abbreviation that appears to be "B.S." or "R.S.".  The 
opinion reads as follows:  "Arthritis is aggravated by his 
old fracture from 1966 in lumbar spine."  It is not clear 
whether the author of this note is a physician, or indeed, 
has particular medical expertise.  The entire note is 
reproduced above, there is no further explanation or support 
for the conclusion reached.

Initially the Board notes that all the evidence added to the 
record since the June 1986 RO decision is new, in that the VA 
had not reviewed it in 1986.  Thus the first prong of the 
"new and material" test has been met.  The Board is of the 
opinion that the medical opinions summarized above constitute 
material evidence because they address the crux of the issue, 
whether there is a nexus between any event during service and 
the currently shown low back arthritis.  It is this point 
upon which the 1986 denial rested.  As the newly-submitted 
and newly-obtained nexus opinions bear directly and 
substantially upon the specific matter under consideration, 
are not cumulative or redundant, and which by themselves or 
in connection with evidence previously assembled is so 
significant that they must be considered in order to fairly 
decide the merits of the claim for service connection, the 
Board deems that the second prong of the test has been met as 
well.  The veteran's claim is thus reopened, to be considered 
on a de novo basis, including review of all the evidence of 
record.

The Board may proceed immediately with a de novo review of 
the evidence of record without prejudice to the veteran's 
appeal, because the RO has already considered and discussed 
the merits of the claim in Supplemental Statements of the 
Case furnished to the veteran.  Furthermore, the veteran 
himself and his representative have already presented 
argument and testimony germane to the issue of entitlement to 
service connection on the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Analysis-arthritis of the low back--service connection

The veteran contends that his low back arthritis is the 
direct result of the automobile accident he suffered during 
service.  During the hearing on appeal, he testified to his 
belief that his back problems were all caused during that 
automobile accident.  He testified as well that he had not 
sustained any other injuries to the back since service.

In sum, the medical evidence of record reflects that while 
the veteran reports having pain in his back since his 
discharge from service, mild degenerative joint disease of 
the spine was initially diagnosed in 1984, some fifteen years 
after his discharge from service.  As no disability involving 
the spine, other than the already-service-connected fracture 
residuals, was shown during service or within one year 
subsequent to service, service connection on a direct or a 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Such incurrence is often established 
by an informed medical opinion that draws a medical nexus 
between service and the current disability.  In this case, 
the evidence of record contains the two favorable medical 
opinions set forth above.  

In reviewing the first favorable opinion, in which a VA 
examiner opined that the veteran's back problems likely date 
back to the automobile accident in service, the Board 
initially notes that where the facts show that the veteran 
was examined or treated by a physician many years after 
service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the veteran, 
or the hearsay recitation of a diagnoses or other medical 
history, the Board is not bound to accept that particular 
opinion.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  See 
also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  In this regard, we 
note that the VA examiner apparently was able to review the 
veteran's service medical records; however, he did not review 
the rest of the veteran's claims file, or he would have seen 
the reports reflecting the intercurrent 1984 automobile 
accident.  He also would have likely seen the reports 
indicating that the veteran was in fact able to work for many 
years after service, and that he in fact received VA 
educational assistance for several years after service.  It 
thus appears clear that the examiner was not fully informed 
of the circumstances surrounding the veteran's health and the 
condition of his back during the years following service.  
Rather, he relied upon the veteran's inaccurate account of 
his symptoms and medical history.  

The second favorable opinion, to the effect that the 
veteran's current arthritis is aggravated by the old fracture 
from 1966, is more complicated.  The United States Court of 
Veterans Appeals (Court) has held that pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As noted 
above, it is not clear whether the author of this note is a 
physician, or indeed, has particular medical expertise.  If 
the initials following the signature line stand for 
"Bachelor of Science", then it is difficult to accord the 
opinion the same evidentiary weight as that of a medical 
doctor, because someone with a college level degree in an 
unspecified branch of science cannot be said to have the same 
level of expertise as a physician.  Furthermore, there is no 
explanation or support for the conclusion reached that the 
fracture residuals aggravate the arthritis.  

However, another piece of very credible and authoritative 
medical evidence in the file serves to contradict this 
conclusion.  In March 2005, the veteran underwent a VA 
examination conducted by a physician who is board certified 
in Occupational Medicine and Internal Medicine.  Following a 
clinical examination of the veteran and X-ray testing, the 
physician concluded that there was no evidence of a fracture 
of the L1 transverse process and that there was no pathology 
involving the L1 vertebra.  In weighing the two pieces of 
evidence, the Board chooses to accord greater evidentiary 
weight to the opinion presented by the Board-certified 
physician, as the opinion is based upon clearer expertise 
than that presented by the individual with unverified 
credentials who signed the handwritten note.  Even assuming 
that the veteran has some amount of pathology involving the 
L1 vertebra, this pathology is so minute or minimal that the 
Board Certified physician was unable to identify it.  As a 
legal matter, it is logically difficult to imagine any 
measurable aggravation resulting from such a minute amount of 
pathology.  

Thus, the preponderance of the evidence is against the 
veteran's reopened claim for entitlement to service 
connection for low back arthritis.

The Board is cognizant of the veteran's sincerely expressed 
belief that his low back arthritis is related to the 
inservice automobile accident.  His written contentions as 
well as his hearing testimony clearly show the depth of his 
belief.  However, since the veteran is not a medical expert, 
he is not competent in a legal sense to express an 
authoritative opinion regarding the nature and etiology of 
his back pain.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, his assertions and testimony cannot serve as a 
basis for establishing a nexus between his currently shown 
disability and service.

Entitlement to service connection for PTSD.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition that conforms to the standards set 
forth by the American Psychiatric Association in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition; 2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).   

The veteran asserts that he had a very difficult time in the 
military, that he experienced racial persecution, and that he 
now suffers from PTSD due to his military experiences.  
During the hearing on appeal, he elaborated on the particular 
stressors that he believes caused PTSD.  He testified that 
his officers did not believe he had injured himself in the 
automobile accident that occurred while on leave.  He 
recalled that "the officers" took his records of the 
accident and threw them in the trashcan, saying that Marines 
don't have bad backs and knees.  He recalled that a sergeant 
told him he would get killed by friendly fire, which caused 
him to fear for his life.  He testified as well that when he 
was stationed in Hawaii, he got into an argument with a 
sailor in a bar and that the sailor chased him back to the 
base bus, with other people joining in the chase.  When he 
got to the bus, the bus driver did not want to let him into 
the bus.  He was then put into the brig, where he again 
feared for his life.  He testified about his attempt to 
commit suicide because he felt everyone was against him and 
because he thought other patients in the hospital wanted to 
kill him.

In a written statement received in October 1999, the veteran 
provided an entirely different set of stressor events.  He 
asserted that the Marine training he was required to undergo 
at Camp Pendleton include having to crawl under barbed wire 
with live bullets flying over his head.  He also asserted 
that when he was stationed in Hawaii, a fellow marine fell to 
his death during river training due to inaccurate reading of 
a map and a misjudgment of where a particular cliff was 
located.  In this communication, he again asserted that the 
stress of being court martialed and his fear that people were 
trying to kill him contributed to his PTSD.  

Review of the medical evidence of record pertaining to the 
veteran's mental status includes significant evidence 
detailing his diagnosis of schizophrenia.  Treatment records 
from a private psychiatrist who treated the veteran from 1992 
until 1999 reflect his diagnosis of paranoid schizophrenia.  
In his records, he describes two recurrent, fixed persecutory 
delusions from which the veteran suffers.  These involve the 
military in that the veteran believes that a Captain and a 
Sergeant follow him and will not leave him alone.  The 
psychiatrist prescribed medication for the veteran that 
apparently controlled any symptoms of depression and most of 
the symptoms of psychosis.  During on-going treatment for 
seven years, the psychiatrist did not identify any symptoms 
of PTSD in the veteran, as there is no mention of PTSD or any 
PTSD-like symptoms in any of the treatment notes.

The report of a March 2000 VA examination reflects a 
diagnosis of paranoid schizophrenia based upon review of the 
veteran's claims file and a clinical interview with the 
veteran.  The examiner described the veteran as an unreliable 
historian, as he was unable to confirm, acknowledge, or 
remember any of the incidents reflected in his service 
medical records.  During the examination, there was evidence 
of major thought disturbances with delusions, 
disorganizational thinking, and hallucinations.  The examiner 
rendered a single diagnosis of paranoid schizophrenia, 
assigned a Global Assessment of Functioning Score of 37, and 
opined that the veteran was totally disabled and unable to 
work.

In June 2002, the veteran underwent a VA examination by a 
psychiatrist specifically for the purpose of identifying or 
ruling out PTSD.  The examiner was able to review clinical 
records, treatment reports from the veteran's private 
psychiatrist, as summarized above, and service medical 
records in addition to a clinical interview with the veteran.   
The examination report is extremely thorough, reflecting time 
spent with the veteran in addition to significant time spent 
in review of other records.  The examiner noted that the 
veteran was an extremely poor historian with little to no 
recollection of his past, with the exception of his relating 
what he described as traumatic events during his military 
service, which he described in some detail but in a somewhat 
disorganized fashion.  Following the lengthy examination 
report, the examiner rendered diagnoses of schizoaffective 
disorder, mild dementia, and a personality disorder.  A 
Global Assessment of Functioning Score of 30 was assigned.  
The examiner also included a discussion pertaining to PTSD as 
follows:

ASSESSMENT OF PTSD:  There is no evidence of 
traumatic events that are out of the ordinary, 
other than his being treated more harshly than 
usual by his superiors while in the Marines.  It 
does appear, however, that much of this was 
brought on by his behaviors, if not by simple 
circumstances and his reaction to these, to the 
point that he was court-martialed and had repeated 
problems during his service.  Veteran gives NO 
symptoms of PTSD and there is no evidence of such 
in his records.  Delusions and hallucinations 
reported are related to past events, including his 
report that he is still being persecuted, however, 
these are part of a psychotic picture more 
compatible with recent diagnoses of schizophrenia.  
It is my opinion that veteran does not suffer from 
PTSD.

Balanced against these opinions are two pieces of more recent 
medical evidence.  A May 2005 statement from a VA staffer who 
holds a Masters in Education degree and who facilitates a 
PTSD group in which the veteran participates at the Vet 
Center reflects the staffer's opinion that the veteran 
suffers from PTSD due to treatment received when he was in 
the Marines.  In forming this opinion, he indicates that he 
reviewed "considerable documentation" pertaining to the 
veteran.  The staffer explained that in his opinion the 
veteran's schizophrenia developed secondary to his PTSD.  

Another May 2005 statement was presented by one of the 
veteran's treating therapists, who is a licensed social 
worker and has a Masters in Social Work.  The record also 
contains treatment records from the same therapist spanning 
several months in 2004.  The therapist opines that the 
veteran suffers from PTSD due to survivor's guilt and his 
fear of being threatened, beaten, shot, and courtmartialed 
during service.  It does not appear that the therapist had 
any of the veteran's service records or other VA records for 
review when she formed her opinion.

The stressors identified by the therapists who have diagnosed 
PTSD, including mistreatment in the Marines, survivor's 
guilt, and the veteran's fears of being threatened, beaten, 
shot, and courtmartialed during service are those 
subjectively reported by the veteran.  The record shows that 
he was considered to have been a malingerer in service and 
that he was courtmartialed.  The record also shows that the 
veteran suffers from persecutory delusions related to his 
well-documented schizophrenia.  It is significant that the 
veteran's other claimed stressors, including the death of a 
Marine during river training have not been verified, but also 
have not been identified by any medical professional as a 
stressor event.  Within the legal framework for evaluating 
claims of service connection for PTSD, the sufficiency of a 
stressor is a medical determination, while the occurrence of 
the stressor is a legal determination.  Sizemore v. Principi, 
18 Vet. App. 264 (2004).  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In balancing the relevant medical opinions set forth above, 
the Board chooses to accord greater evidentiary weight to the 
opinions of the two VA examiners, which demonstrate that the 
veteran does not have PTSD.  The opinion of the June 2002 
examiner is particularly persuasive in that the rationale for 
why PTSD was not found is fully explained.  Also supporting 
this conclusion are the records of treatment provided by the 
veteran's private treating psychiatrist, who also does not 
assign a diagnosis of PTSD or even identify any PTSD-like 
symptoms.  The two opinions of record that support the 
veteran's claim that he has PTSD are from therapists with 
degrees in education and social work.  The Board chooses to 
accord greater probative weight to the opinions rendered by 
the two VA examiners and the veteran's own psychiatrist, all 
three physicians with medical degrees and particular 
expertise in mental disorders and diseases.  Additionally, 
the veteran's psychiatrist treated the veteran for a much 
longer period of time, and can thus be assumed to have 
greater familiarity with his symptoms than either of the two 
therapists.  

Furthermore, the two VA examiners were able to review the 
veteran's medical history, including his service medical 
records and recent treatment records in forming their 
opinions, whereas the two therapists rendered their opinions 
based mostly upon the veteran's own accounts.  It does not 
appear that either had access to the veteran's 
contemporaneously recorded service records.  A diagnosis 
regarding a mental disorder can be no better than the history 
alleged by the claimant.  In other words, when a medical 
diagnosis is made based upon reliance on unsupported history 
furnished by a claimant, that diagnosis has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993); Black v. 
Brown, 5 Vet. App. 177 (1991).

For these reasons, upon review of the entire record, the 
Board concludes that service connection for PTSD is not 
warranted; the preponderance of the evidence is against the 
claim and his appeal must be denied.  The Board concludes 
that the medical opinions showing that veteran does not have 
PTSD are more probative and more credible than the 
therapists' opinions to the contrary.  

Entitlement to service connection for a gastrointestinal 
disorder, to include chronic reflux disease and Barrett's 
esophagus.

The veteran contends that he had symptoms of gastrointestinal 
disease during service but that he was not treated for these 
symptoms due to prejudice on the part of the service 
physicians, who felt he was malingering.  

When a chronic disease such as peptic ulcer in the gastric or 
duodenal region becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Review of the veteran's service medical records reveals 
multiple complaints about the veteran's back pain and left 
knee pain; as well as the physicians' assessments that the 
veteran was malingering.  There is nothing in the record to 
support the veteran's contentions that he ever complained 
about stomach problems or that he was told he could not seek 
treatment; rather, multiple repetitive complaints were 
recorded throughout the final months of the veteran's 
service.

Review of the medical evidence of record reflects that the 
initial complaint reflecting possible gastrointestinal 
problems was in December 1991, when the physician who was 
treating him for back and knee pain referred him to another 
physician on account of blood in his stool, which appeared in 
connection with constipation.  The referring physician noted 
that the veteran's arthritis was managed with doses of 
ibuprofen and suggested that a possible sigmoidoscopy might 
be considered. 

The report of a March 2000 general VA medical examination 
reflects no indication of gastrointestinal problems, either 
colonic or esophageal and no such disorder was diagnosed.  
The examiner commented that from a medical standpoint, the 
veteran was asymptomatic at that time.

A January 2005 letter from a physician who has been treating 
the veteran for gastrointestinal disease indicates that he 
had an upper endoscopy in January 2005 for the evaluation of 
Barrett's esophagus due to longstanding reflux.  In the 
letter, the physician opines that the Barrett's esophagus 
syndrome has likely been present for several decades, 
although the initial diagnosis was not rendered until 
September 2000.  

Because there is no evidence of peptic ulcer or other 
gastrointestinal disease during service or within one year of 
service, service connection is not warranted on a direct or 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The only other potential link shown between the currently 
diagnosed reflux disease and Barrett's esophagus is the 
opinion expressed by the veteran's treating physician in the 
January 2005 letter that Barrett's esophagus syndrome has 
likely been present for "several decades."  The Board holds 
that this opinion is not persuasive.  The time period of 
"several decades" is vague and does not establish the 
presence of the disease during service.  Even if we were to 
stretch "several decades" into a period of 30 years, this 
would date the veteran's reflux disease as beginning around 
1975, approximately eight years after his discharge from 
service.  In the absence of any evidence showing complaints 
involving gastrointestinal symptoms until the 1990s, many 
years after service, we find no persuasive evidence that such 
a disability was present in service.  We note that the 
veteran has sought regular medical care over the years, 
without apparent complaint regarding his gastrointestinal 
symptoms until very recently.  Furthermore, the finding 
recorded on the March 2000 general examination that he was 
medically asymptomatic weighs heavily against a claim that he 
has had on-going symptomatology since service.  The Board 
therefore holds that the preponderance of the evidence is 
against the claim for entitlement to service connection for a 
gastrointestinal disorder.  

Entitlement to service connection for arthritis of both 
knees.

In his claim for entitlement to service connection for 
arthritis of both knees, the veteran contends that he has 
been receiving treatment for his knees since the October 1966 
automobile accident during service.  

As noted above, in addition to the standard rules governing 
service connection, when a chronic disease such as arthritis 
becomes manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The report of the veteran's entrance medical examination, 
conducted in January 1966 shows that he had a 1/2 inch scar on 
his left knee.  No further explanation regarding the scar is 
found on the examination report and no further mention of the 
scar is found throughout the veteran's service medical 
records or post service medical records.  

Review of the veteran's service medical records reveals 
multiple complaints regarding left knee pain during service, 
but no mention of right knee problems.  The veteran was 
treated in a private hospital following the accident, but no 
records of this treatment are available for review and the 
hospital has submitted a statement to the effect that 
treatment records are destroyed after a period of time as a 
policy matter.  The initial service treatment reports 
following the October 1966 automobile accident reflect 
complaints of left knee pain with some left quadricep 
insufficiency noted several months later.  He was placed on a 
temporary restricted profile and sent to physical therapy.  
An X-ray report dated in December 1966 indicates that the 
left knee joint space was well maintained.  There was 
calcification noted in the infrapatellar ligament.  There was 
a suggestion of an osteochondroma on the proximal part of the 
fibula in the lateral view.  He was to have gone for further 
orthopedic evaluation of his back and left knee, but there 
are no further records reflecting orthopedic evaluation or 
treatment; apparently this appointment was overtaken by his 
suicide attempt with the resulting focus on his psychiatric 
status and subsequent medical board discharge.

In his claim for service connection for arthritis of the 
knees, the veteran provided a list of treating physicians, 
including several who have passed away and whose records have 
been destroyed.  One of the physicians, who had been located 
in Covington, Kentucky, provided to VA in August 1972 a 
contemporaneous statement regarding his treatment of the 
veteran at that time.  In the statement, he mentions only the 
residuals of a vertebral fracture, for which he was treating 
the veteran for pain.  There is no mention of treatment for 
knee problems or of knee complaints in this statement.

In the veteran's initial July 1975 claim for service 
connection, he focused solely on his back problems and mental 
health issues, with no mention of knee pain or any residuals 
from the inservice automobile accident.  Consequently, the 
initial VA examination, conducted in August 1975, does not 
reflect any complaints or findings involving the left knee.

The next mention of the left knee contained in the veteran's 
claims file consists of the report of an X-ray study 
performed in July 1979.  The reason why the X-ray was ordered 
is unclear, although the report indicates that the "date of 
injury" was July 3, 1979, the same date as the X-ray report.  
The X-ray was interpreted as showing hypertrophic changes 
superiorly and inferiorly on the patella and "probably an 
old healed fracture at the inferior pole of the patella."  
No recent fracture was detected.  The joint spaces were noted 
to have been preserved.  The left knee was described as 
"otherwise negative."  Another X-ray of the left knee was 
performed in January 1981.  This study was interpreted as 
showing marked hypertrophic changes on the patella, a small 
exotosis posteriorly on the proximal fibula, and an otherwise 
negative left knee.  

In a March 1982 letter to the Massachusetts Disability 
Determination Services, a private physician noted that when 
he first saw the veteran in 1981, he complained of a fifteen-
year history of painful knees.  This is the first mention of 
any complaints involving the right knee.  He provided no 
history of significant trauma.  Upon examination, both knees 
showed painful patello-femoral compression and slight 
hypermobility of the patellae.  There was no evidence of 
effusion, range of motion was full, and the knees were 
stable.  The physician felt that the veteran had possible 
chondromalacia patellae of the knees.  

In December 1984, the veteran stated he had been in an 
automobile accident in November 1984 and complained of pain 
in his left knee from the accident.  The report of a December 
1984 X-ray study of the left knee shows no fracture or other 
bony abnormality.  Ossification at the attachment of the 
patellar tendon was noted.  A second X-ray study was 
apparently conducted the same day, but interpreted by a 
different radiologist.  This study was interpreted as showing 
a possible old fracture of the inferior pole of the patella 
and post-traumatic arthritis of the left knee.  The examining 
physician rendered a diagnosis of post-traumatic arthritis in 
the left knee.

Since that time, medical evidence of record shows that the 
veteran has been diagnosed with arthritis of both knees.  He 
underwent left knee replacement surgery in November 2004.  

In reviewing the claim for entitlement to service connection, 
the Board initially finds that because there is no evidence 
of arthritis of either knee during service or within one year 
of service, service connection is not warranted on a direct 
or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  In making this finding, 
the Board is cognizant of the veteran's complaints regarding 
his left knee pain during service.  However, at no time 
during service was arthritis or any pathology of the knee 
joint found upon examination.  Although symptomatology in the 
area of the left knee and leg, including some left quadriceps 
insufficiency, an osteochondroma on the fibula, and some 
calcification in the infrapatellar ligament is reflected in 
his service medical records, none of these conditions is 
linked by medical opinion to degenerative joint disease or 
arthritis in any way, and none involves the articular surface 
of the knee joint itself.  The findings on X-ray in December 
1966 that the left knee joint space was well maintained are 
particularly probative in this regard.  Thus, we can only 
conclude that arthritis of the veteran's knee joints was not 
shown during his period of service.  

The record is clear that arthritis of the knees was not 
initially manifested or diagnosed until many years following 
service, and no medical professional has presented any 
alternative opinion or any other medical basis for a 
connection to service.  The post-service medical records are 
negative for complaints or treatment involving either knee 
until 1979, twelve years after the veteran's discharge from 
service, when he had left knee pain following an intercurrent 
injury.  This lengthy period without treatment, post-service, 
weighs heavily against the claim.  Maxon v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The veteran sustained another intercurrent injury in 1984, 
when the initial diagnosis of arthritis was rendered, 
seventeen years after the veteran's discharge from service.  
Although the 1984 X-ray findings of a possible old fracture 
and post-traumatic arthritis could be viewed as support for 
the veteran's claim, no medical link has been drawn between 
these findings rendered many years after service and any 
event or symptom in service.  In light of the long period of 
time that elapsed after service, the post-service 
intercurrent injuries, and the complete absence of any 
medical nexus, the Board holds that service connection on any 
theory of entitlement is not shown.  Because the veteran's 
left knee has been replaced, further clinical examination for 
purposes of compensation would prove of no assistance to the 
veteran's claim.  The preponderance of the evidence is thus 
against the veteran's claim for entitlement to service 
connection for arthritis of both knees, and his appeal must 
be denied.

Entitlement to a compensable disability rating for residuals 
of a fracture of the oblique ununited right transverse 
process, L-1.

As noted above, service connection for residuals of a 
fracture of the oblique ununited right transverse process, L-
1 was granted by the Board in a February 1977 decision.  In 
implementing this grant, the RO assigned a noncompensable 
disability rating, noting that the residuals of the condition 
were largely subjective.  The noncompensable disability 
rating has remained in effect ever since.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating impairment resulting from diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO provided the veteran with the 
substance of both sets of amendments in the April 2004 
statement of the case.  Therefore, the Board may also 
consider these amendments without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, effective 
until September 25, 2003, Diagnostic Code 5285 provided a 100 
percent disability rating when residuals of a vertebral 
fracture included spinal cord involvement, required the 
veteran to be bedridden, or required long leg braces.  A 60 
percent disability rating was provided for a vertebral 
fracture without spinal cord involvement, but when abnormal 
mobility required use of a neck brace.  Other cases were to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  

The current version of the rating criteria, effective as of 
September 26, 2003, renumbered the Diagnostic Codes so that 
residuals of vertebral fracture or dislocation is now covered 
by Diagnostic Code 5235.  Residuals of a vertebral fracture 
are now rated under the general rating formula for diseases 
and injuries of the spine.  The applicable portion of this 
general formula provides a 10 percent disability rating in 
the case of a vertebral body fracture with loss of 50 percent 
or more of the height; a 20 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  With 
regard to the thoracolumbar spine, a 40 percent disability 
rating will be assigned in the case of favorable flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating will be assigned upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
series of explanatory notes advises the adjudicator to 
evaluate associated objective neurologic abnormalities 
separately, under an appropriate diagnostic code, and to 
refer to an illustration depicting normal and abnormal range 
of spine motion, among other instructions.  38 C.F.R. § 4.71a 
(2004).

Review of the medical evidence of record reveals that 
throughout the time period at issue, no physician has 
identified the fracture residuals as causing limitation of 
motion or muscle spasm; rather the veteran's low back 
arthritis, which has been adjudicated as unrelated to the 
fracture residuals, is the cause of his limitation of motion 
and back pain.  Thus, a compensable disability rating is not 
warranted under the older rating criteria.

Under the newer rating criteria, a 10 percent disability 
rating would be awarded if it is shown that the fracture 
residuals result in a loss of 50 percent or more of the 
height of the vertebral body.  As discussed above, in March 
2005, the veteran underwent a VA examination conducted by a 
physician who is board certified in Occupational Medicine and 
Internal Medicine.  Following a clinical examination of the 
veteran and X-ray testing, the physician concluded that there 
was no evidence of a fracture of the L1 transverse process 
and that there was no pathology involving the L1 vertebra.  
The examiner rendered a diagnosis of "no diagnosis because 
there is no pathology to render a diagnosis."  Furthermore, 
it appears that the veteran may have exaggerated his 
impairment during the clinical portion of the examination, as 
he told the examiner that he was unable to drive and that his 
driver was in the parking lot.  However, it was observed that 
after he left the office, not only was he walking more 
briskly, but he got into the drivers seat of a truck without 
any difficulty and drove away on his own.  

Therefore, under the newer rating criteria, because there is 
no evidence that any fracture residuals cause any loss of the 
height of the vertebral body at all, a compensable disability 
rating is not warranted under the newer rating criteria.  As 
it is not shown that the fracture residuals cause limitation 
of motion, a disability rating greater than 10 percent under 
the newer criteria is not warranted either.  The 
preponderance of the evidence is thus against the veteran's 
claim for entitlement to a compensable disability rating for 
residuals of a fracture of the oblique ununited right 
transverse process, L-1.

The Board is aware that 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  In this case, relying on the March 
2005 medical opinion, the pathology resulting in functional 
loss due to pain is the result of nonservice-connected 
disabilities and not to the service-connected vertebral 
fracture residuals.  Hence, it is inappropriate to assign any 
additional compensation on this basis.  

Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disability.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap that must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Service connection is currently in effect only for residuals 
of a fracture of the oblique ununited right transverse 
process, L-1.  For the reasons discussed above, this 
disability is rated as 0 percent disabling.  Nonservice 
connected disabilities include arthritis of both knees, 
arthritis of the sacroiliac joint, a disability of the elbow, 
gastroesophageal reflux disease with Barrett's esophagus, 
bilateral tinea pedis, paranoid schizophrenia, dementia, and 
an antisocial personality disorder.  His combined service-
connected disability rating is 0 percent.  

The veteran last worked on a part-time basis in the food 
service industry in 2001.  He has a high school education 
with some college courses, worked for the city government for 
some years.  According to the medical reports reflecting 
treatment following automobile accidents in December 1984 and 
October 1985, the veteran was employed by the City of 
Springfield, Massachusetts, although the nature of his job 
was unclear.  He has a high school education with some 
college courses.  Review of documents pertaining to his VA 
educational benefits reveal that during the 1970s he was 
pursuing an Associates degree in the area of liberal arts.

The veteran is shown to be totally unemployable due to the 
combination of his various nonservice-connected disabilities.  
As a veteran of a period of war, he has been adjudicated as 
eligible for VA pension benefits and he has been receiving 
such benefits since April 2002.  Prior to that time, he was 
in receipt of Social Security benefits on account of being 
unemployable due to disability.  The record is replete with 
medical and lay opinions to the effect that the veteran is 
unemployable; thus his unemployability is not the issue here.  
Rather, the question is whether is he rendered unemployable 
by his service-connected disability.  

First, we note that the veteran's sole service-connected 
disability, residuals of a fracture of the oblique ununited 
right transverse process, L-1, is not ratable at 60 percent 
or more.  Therefore, a total disability rating is not 
warranted on a schedular basis.  38 C.F.R. § 4.16(a).  

Alternatively, a total disability rating for compensation 
based on unemployability may be assigned to a veteran who is 
unable to secure and follow a substantially gainful 
occupation by reason of his/her service-connected 
disabilities.  However, in this case, as discussed at greater 
length above, the veteran does not suffer any appreciable 
impairment from the service-connected fracture residuals.  He 
is not prevented from securing and following a substantially 
gainful occupation on account of impairment arising from the 
fracture residuals.  Rather, the weight of the medical and 
lay evidence is to the effect that he is prevented from 
working due to a combination of his nonservice-connected 
mental and physical disabilities.  

The preponderance of the evidence is against the veteran's 
claim for a total disability rating for compensation based 
upon individual unemployability due to service-connected 
disability.  As the veteran's service-connected disability 
does not, alone, render him unemployable, a grant of a total 
disability rating for compensation is not warranted under the 
law.  The benefit sought is therefore denied.







	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been presented, the 
veteran's appeal to reopen a previously denied claim for 
entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia, is denied.

New and material evidence having been presented, the claim 
for entitlement to service connection for low back arthritis 
is reopened. 

Service connection for low back arthritis is denied.

Service connection for PTSD is denied.

Service connection for a gastrointestinal disorder, to 
include chronic reflux disease and Barrett's esophagus is 
denied.

Service connection for arthritis of both knees is denied.

A compensable disability rating for residuals of a fracture 
of the oblique ununited right transverse process, L-1 is 
denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.




	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


